DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3, line 3, “count” is mistyped as “counting” (as “count” is expected after the presence of “to” in line 2).
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-11 and 15-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “a reference signal multiplexor configured to provide the subsystem clock signal or the module reference clock signal to input of the PLL core based on the clock selector signal”. When the selector selects the “subsystem clock signal”  as input to the “PLL core”, “the module reference clock signal”, required in claim 1 as input to the PLL core will no longer be present, as such, claim 6 fails to include all the limitations of claim 1 upon which it depends. 
As per claim 15,  the claim recites “generating the subsystem data clock signal based on the subsystem clock signal, in lieu of the module reference clock signal, responsive to the clock selector signal being set to a default state”. Claim 15 requires  the “subsystem clock signal”  generated based on  “the system clock signal” while claim  12 requires “the  subsystem data clock signal” generated based on  “the module  reference  clock signal”. Hence, claim 15 fails to include all the limitations of claim 12 upon which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 7-11 and 16-20 are rejected for being dependent on a rejected claim (s).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li US Patent Application Publication No.  20090274255 A1.
As per claim 1, Li discloses  a PLL clock generator (at least fig. 1) comprising  a PLL module (core) (310) having an input to receive, from a communications module, a module reference clock signal having a first frequency (note PFD 311 having an input for receiving “Ref. clock))(further para. [0022] teaches  an apparatus (communications module) for generating the clock that encompasses Ref. clock), the PLL module (core) (310)  being configured to generate an output clock ( subsystem data clock signal) based, at least in part, on the module reference clock signal (Ref. clock); and elements (320, 350 and 330) considered as the claimed “data clock tracker module” configured to receive, from the communications module, an input clock (module data clock signal) having a second frequency (f in) that varies in relation to the first frequency  (note at least para. [0022] that shows mathematical relationships in which when “fin” is extracted, it  will lead to “fin=(fref*k1*k2)/k3” ( the value of “fin” (the input clock is determined/varied based or in relation to the first frequency (fref)))) and to determine a data clock correction factor (output of (350) based, at least in part, on the module data clock signal  (output of the VCO  (313)) and the subsystem data clock signal (input of (320)), wherein the PLL module (core) (310) is further configured to adjust the subsystem data clock signal (output of VCO (313)) based, at least in part, on the data clock correction factor (output of (350).
 As per claim 12, see rejection of corresponding apparatus claim 1.
Allowable Subject Matter
Claims 2-5 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 3 needs to be further amended to overcome the objection sets forth above.
Claims 6-11 and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633